Citation Nr: 1126280	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-23 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disorder (COPD) and asbestosis. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to April 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss, tinnitus, obstructive sleep apnea, and a respiratory disorder also claimed as a lung condition.  

The Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing in June 2011, and a transcript from such hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tinnitus, obstructive sleep apnea, and a lung disability, to include COPD and asbestosis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was caused by acoustic trauma during active service.



CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

At his June 2011 Board hearing and in documents of record, the Veteran contends that he was exposed to acoustic trauma during service as of a result of his duties as a heavy machine gunner.  Specifically, he alleges exposure to excessive noise from airplanes shooting overhead, machine gun fire, and explosions while stationed in New Guinea during World War II.  The Veteran reports that he has experienced hearing loss for many years since service.  Therefore, he claims that service connection is warranted for bilateral hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In December 2007, the National Personnel Research Center (NPRC) reported that the Veteran's service records had been destroyed by a fire.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran's April 1946 separation examination revealed hearing within normal limits bilaterally, or 15/15 on whisper voice testing.  The Veteran's other available service treatment records do not reflect a complaints  of or treatment for hearing loss.  However, the Veteran is competent to assert the occurrence of an in-service injury, i.e., exposure to acoustic trauma.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, his description of his in-service noise exposure is consistent with his military occupational specialty of a heavy machine gunner and his service in the combat zone while stationed in New Guinea, as documented by his Armed Forces of the United States Report of Transfer or Discharge (DD Form 214) and his service separation papers that indicate his direct involvement in combating enemy forces.  38 U.S.C.A. § 1154(a).  Significantly, the circumstances of the Veteran's service and his combat service are consistent with noise exposure, and noise exposure is conceded.  38 U.S.C.A. § 1154(b).

Post-service records reflect that in October 2002, the Veteran's private physician noted that he was "hard of hearing."  On September 2004 VA audiological testing, the Veteran's hearing was evaluated to be within normal limits.  However, the audiologist went on to state that there was evidence of mild to moderately severe sloping sensorineural hearing loss bilaterally.   Hearing aids at that time were not recommended.  

On September 2008 VA examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
25
35
60
60
LEFT
55
40
45
65
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 in the left ear.  Although the Veteran's audiometric results showed bilateral hearing loss, the examiner stated her opinion that the results were highly questionable in comparison to the results obtained in September 2004.  Therefore, because of the discrepancy, and because there were no records in the claims file to show hearing loss in service or hearing loss post-service, the examiner stated that an opinion concerning the etiology of the Veteran's hearing loss would be purely speculative.  

In this case, based upon the September 2008 audiogram on VA examination, the Board finds that the contemporary medical evidence demonstrates a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Despite the examiner's determination that the audiometric results were questionable and could not be used to offer an opinion as to the etiology of the Veteran's hearing loss, the Board finds that the results at least comport with VA's definition of a hearing loss disability.  In that regard, the Board observes that the examiner did not provide any further rationale as to why the September 2008 audiometric results were questionable or inadequate other than that they did not comport with the 2004 hearing test.  In reviewing the record, it is apparent that the 2004 hearing test did in fact show the presence of hearing loss, despite the examiner's explanation.  The 2004 hearing test did not, however, list the Veteran's pure tone thresholds, and the 2008 examiner neglected to provide an explanation as to how she compared the current testing with that which was conducted in 2004.  Because the examiner did not clearly state why the more current hearing test was questionable when compared to the 2004 test, and such a finding is not otherwise apparent to the Board, the Board finds that the 2008 audiometric testing in fact demonstrates the presence of a hearing loss disability for VA purposes.  

The Board has first considered whether service connection is warranted for bilateral hearing loss on a presumptive basis.  However, the record fails to show that the Veteran manifested sensorineural hearing loss to a degree of 10 percent within the one year following his active duty service discharge in April 1946.  As such, presumptive service connection is not warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In determining that the evidence of record supports the Veteran's claim for service connection for bilateral hearing loss, the Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102, See Bloom v. West, 12 Vet. App. 185   (1999) ( medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  In that regard, the Board finds that the September 2008 VA examiner's opinion is of less probative value because the examiner declined to provide a conclusive opinion as to the etiology of the Veteran's hearing loss.  Significantly, although the examiner stated that the lack of hearing loss in service and post-service made it so that an opinion could not be provided, there is no indication that she took into account the Veteran's combat duties as a machine gunner in service or the evidence of hearing loss since service, including the October 2002 private treatment record showing a physician's observation that the Veteran was in fact hard of hearing.  That the examiner did not include in her rationale any reference to the Veteran's in service duties and reports of continuity of treatment since service makes the opinion less persuasive to the Board.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).   To that extent, the Veteran is competent to report the incurrence of symptoms of hearing loss during service, as that injury is capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the Veteran's testimony to be credible, as exposure to noise in service is consistent with his circumstances in service.  The Board also finds the Veteran's statements that he has suffered from hearing loss since service to be competent and credible.  Finally, there is no evidence in the claims file to indicate that his hearing loss is of any other etiology, and the VA examiner did not state any other cause to explain his current hearing loss.  Thus, the Board finds that the positive evidence in this case outweighs the September 2008 VA opinion, and service connection for bilateral hearing loss has been shown.

Therefore, when reviewing the probative and persuasive evidence of record, and in resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  In this case, there is evidence of a current disability, and the Veteran has provided competent and credible testimony of service incurrence while in combat and continuity of symptomatology since service.   38 U.S.C.A. § 1154(b).  Accordingly, in the absence of evidence to the contrary, service connection for bilateral hearing loss is granted. 


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claims for service connection for tinnitus, obstructive sleep apnea, and a lung disability, to include COPD and asbestosis.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2010).

With regard to the Veteran's claim for service connection for a lung disability, the Veteran contends that the machine guns that he used in service were packaged and delivered in asbestos and he aided in removing the guns from their packaging.  He also contends that he aided in repairing the ceiling of the ship on which he was transported to New Guinea.  He contends that the repair panels used to fix the ship were made of asbestos.  

Service treatment records reflect that in January 1945 while stationed in New Guinea, the Veteran was treated for frontal and maxillary sinusitis, supprative, acute.  The cause was undetermined.  He reported that he had been experiencing frontal headaches since arriving to New Guinea.  He denied having any  previous sinus trouble.  He was hospitalized for five days.  

Post-service treatment records reflect that the Veteran has been diagnosed with COPD and asbestosis.  In April 2003, when he partook in a sleep study to diagnose his sleep apnea, he reported that he had a history of asbestosis from working in a brake shop at his service station for many years, as well as when he was in service and had used heavy machine guns packed in asbestos.  VA treatment records also reflect that the Veteran had a past, 40 year history of smoking three to four packs of cigarettes per day, but quit smoking in 1978.  The records show that he has suffered from sinus infections, or sinus congestion, in at least September 2003, November 2004, and February 2007, suggesting a possible continuity of sinus trouble.  At his June 2011 hearing, the Veteran reported that he currently uses an oxygen machine to help him breathe. 

First, it appears that treatment records are outstanding.  At his June 2011 hearing, the Veteran reported that he was initially diagnosed with asbestosis by Dr. Mays and by Dr. Roller.  Currently, treatment records dated from June 2007 to September 2007 from these physicians are of record, however, the initial diagnosis is not of record.  Because earlier treatment records reflecting the diagnosis of the Veteran's asbestosis is pertinent to the Veteran's claim for service connection for a lung disability, those records should be obtained.  Also, the Veteran stated at his hearing that he had been treated by Dr. Strickland for his asbestosis.  Currently of record is one April 2003 record from that physician.  On remand, the Veteran should specify whether any other records from Dr. Strickland remain outstanding.  

Next, further development should be made to verify the Veteran's exposure to asbestos.  In December 2007, the NPRC reported that the records of the Veteran's exposure to asbestos were unavailable due to the 1973 fire.  However, further inquiry should be made as to whether the Veteran's job duties as a machine gunner placed him in close contact with machine guns packed in asbestos, and whether he was exposed to asbestos on the ship on which he traveled to New Guinea.

Finally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Because it remains unclear whether the Veteran's lung disabilities are related to his service, including to any possible asbestos exposure or to the in-service report of sinusitis, a VA examination should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for tinnitus, the Veteran contends that his current tinnitus was caused or aggravated by his service, or was caused or aggravated by his bilateral hearing loss.  On September 2008 VA examination, the Veteran was diagnosed with tinnitus, however, it was concluded it was unlikely that his tinnitus was related to his service because of its late onset.  Because in this decision, service connection for hearing loss has been granted, and as of yet, an opinion as to whether the Veteran's tinnitus is related to his hearing loss had not yet been provided, a remand is necessary prior to further adjudication of the claim.  

With regard to the Veteran's claim for service connection for obstructive sleep apnea, the Veteran contends that he has had trouble breathing since service and that such trouble has worsened to the extent that he now uses a C-PAP machine at night in order to treat his diagnosed sleep apnea.  Service treatment records do not reflect any complaints, diagnosis, or treatment for sleep apnea.  Post-service treatment records reflect that the Veteran was diagnosed with sleep apnea in April 2003.  Because the Veteran contends that his obstructive sleep apnea is related to his breathing problems and lung disabilities, and he was shown to suffer from sinusitis in service and also from possible asbestos exposure, a VA examination is pertinent to determine the possible relationship between the Veteran's sleep apnea  and his service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding treatment records relevant to his lung disabilities, including from Dr. Mays, Dr. Roller, and Dr. Strickland. After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Ask the Veteran if he can recall the name of the ship on which he was exposed to asbestos.  Then, submit his statements for verification by the National Personnel Records Center (NPRC), or other appropriate service agency.  Specifically, request verification regarding the Veteran's contentions that 1)  as a machine gunner in World War II, he was exposed to the asbestos in which the machine guns were wrapped, and that 2) he was exposed to asbestos while helping to repair the ship that transported him to New Guinea.  The records should be associated with the claims file.  All efforts to obtain records should be fully documented.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his current lung disabilities, to include chronic obstructive pulmonary disorder and asbestosis.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify all current lung disabilities.  The examiner should opine whether the diagnosed lung disabilities, to include chronic obstructive pulmonary disorder and asbestosis, are at least as likely as not (50 percent probability or greater) related to his military service, to include exposure to asbestos and the documented sinusitis.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of breathing problems, and the continuity of symptomatology since service, including the Veteran's report of continuous sinus and breathing problems since service.  The rationale for any opinion offered should be provided.

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his tinnitus.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should opine whether the Veteran's tinnitus is at least as likely as not (50 percent probability or greater) related to his military service, to include his noise exposure as a heavy machine gunner during World War II.  The examiner should also opine whether the Veteran's tinnitus is at least as likely as not (50 percent probability or greater) caused or aggravated by his service-connected bilateral hearing loss.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of tinnitus, and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his obstructive sleep apnea.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should opine whether the Veteran's obstructive sleep apnea is at least as likely as not (50 percent probability or greater) related to his military service, to include the in-service treatment for sinusitis and the Veteran's contentions that he had trouble breathing while in New Guinea and since leaving New Guinea.  The examiner should also opine whether the Veteran's obstructive sleep apnea is at least as likely as not (50 percent probability or greater) caused or aggravated by his lung disabilities.  If so, the examiner should specify which lung disability has caused or aggravated the Veteran's sleep apnea.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements, and reports of continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for tinnitus, a lung disability, and obstructive sleep apnea, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655  (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569   (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


